The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 9, the examiner agrees with Applicant’s arguments that the prior art does not disclose “a trimmable current component configured to trim, based on a ratio, the adjusted first portion current to generate an adjusted current at an output of the trim-capable current source, wherein the ratio is based on a first voltage associated with the adjusted first portion current and a second voltage associated with a second portion current” or “trimming, based on a ratio, the adjusted first portion current to generate an adjusted capacitor charging current, wherein the ratio is based on a first voltage associated with the adjusted first portion current and a second voltage associated with a second portion current”. It is noted that the above language is supported by [0046] and [0040]. Regarding claim 16, see paragraph 23 in the final office action mailed 16 November 2021. Finally, it is noted that the amended claim language overcomes the non-statutory double patenting rejection presented in the previous office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849